Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claim amendments filed 2/11/2022 have been entered.
These amendments overcome the rejections of record under 35 U.S.C. 112(b). The Applicant’s arguments to this effect are persuasive.
Therefore, claims 18-20 are allowed.
The applied prior art does not teach the amended limitations of claim 18. The Applicant’s arguments to this effect, filed 11/16/2021, are persuasive.
Further searching failed to identify any additional prior art that would render the limitations of claim 18 either anticipated or obvious.
The closest prior art, Sagayama (U.S. Patent Application Publication 2012/0132262 A1), teaches a bottom U-shaped hat channel clamp member 51, and a top U-shaped hat channel clamp member 15 (Fig. 31, paragraphs [0225]-[0233], with additional details shown in Figs. 7, 29-30, and 32-33), wherein the bottom hat channel member is received within top hat channel clamp member.
However, Sagayama does not teach that the top and bottom hat channel clamp members leave “a spatial gap between an upper surface of the bottom hat channel clamp member and a bottom surface of the top hat channel clamp member, the pair of brim regions of the bottom hat channel clamp member and the pair of brim regions of the top hat channel clamp member configured to sandwich at least a pair of edges of a pair of solar panels therebetween; and wherein the pair of brim regions of the top hat channel member is configured to generate a spring force acting on the pair of edges of the pair of solar panels when the U shape of the top hat2Application No.: 15/694,647Docket No.: 00014-00104US17 channel member is forced in the direction of the bottom hat channel clamp member to reduce the spatial gap.”  
	Therefore, the allowable feature of Claim 18 is the recitation of “openings formed in each brim region and fasteners received in the openings to secure each brim region to a frame member of a solar tracker” and “a spatial gap between an upper surface of the bottom hat channel clamp member and a bottom surface of the top hat channel clamp member, the pair of brim regions of the bottom hat channel clamp member and the pair of brim regions of the top hat channel clamp member configured to sandwich at least a pair of edges of a pair of solar panels therebetween; and wherein the pair of brim regions of the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721